                                                                          Case 5:19-cv-04163-EJD Document 23 Filed 09/30/20 Page 1 of 2




                                                                  1

                                                                  2

                                                                  3

                                                                  4                                  UNITED STATES DISTRICT COURT

                                                                  5                                NORTHERN DISTRICT OF CALIFORNIA

                                                                  6                                           SAN JOSE DIVISION

                                                                  7
                                                                       PETER MENZEL,
                                                                  8                                                         Case No. 5:19-cv-04163-EJD
                                                                                      Plaintiff,
                                                                  9                                                         ORDER TO SHOW CAUSE
                                                                               v.
                                                                 10
                                                                       9GAG LIMITED,
                                                                 11
                                                                                      Defendant.
United States District Court




                                                                 12
                               Northern District of California




                                                                 13          On January 21, 2020, Plaintiff filed an amended complaint naming 9GAG LIMITED as

                                                                 14   Defendant. Dkt. No. 20. Eight months later, on September 28, 2020, Plaintiff filed a case

                                                                 15   management statement indicating that he recently asked Defendant whether it would waive service

                                                                 16   of process “to avoid additional costs while the parties sort out settlement details.” Dkt. No. 22.

                                                                 17   The statement indicates that Defendant declined to waive service. Id. There is nothing on the

                                                                 18   docket indicating that Defendant has been properly served or has waived service of process.

                                                                 19          Pursuant to Rule 4(m) of the Federal Rules of Civil Procedure, “[i]f a defendant is not

                                                                 20   served within 90 days after the complaint is filed, the court—on motion or on its own after notice

                                                                 21   to the plaintiff—must dismiss the action without prejudice against that defendant or order that

                                                                 22   service be made within a specified time.” Fed. R. Civ. P. 4(m). The court must extend the time

                                                                 23   for service for an appropriate period “if the plaintiff shows good cause for the failure.” Id.

                                                                 24          Plaintiff having failed to file proof of service pursuant to Rule 4(l), the Court hereby issues

                                                                 25   an ORDER TO SHOW CAUSE why Plaintiff's claims should not be dismissed without prejudice

                                                                 26   pursuant to Rule 4(m). If plaintiff fails to file proof of service or a written response to this order to

                                                                 27   show cause by October 14, 2020, the case shall be dismissed.

                                                                 28
                                                                      Case No.: 5:19-cv-04163-EJD
                                                                      ORDER TO SHOW CAUSE
                                          Case 5:19-cv-04163-EJD Document 23 Filed 09/30/20 Page 2 of 2




                                   1          Given that Defendant has not yet been served, the initial case management conference

                                   2   currently set for October 8, 2020 is hereby CONTINUED to December 10, 2020 at 10:00 A.M.

                                   3   An updated joint case management statement shall be due by no later than November 30, 2020.

                                   4          IT IS SO ORDERED.

                                   5   Dated: September 30, 2020

                                   6                                                 ______________________________________
                                                                                     EDWARD J. DAVILA
                                   7                                                 United States District Judge
                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      2
